Citation Nr: 0918446	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an increased rating for residual scarring from 
a shell fragment wound involving the right thigh, left 
forearm, and a right thumb laceration, on appeal from a 10 
percent disability rating, to include whether separate 
compensable ratings are warranted for symptomatic scars, and 
the extent to which one or more compensable ratings are 
assignable based on muscle injury in addition to symptomatic 
scarring.

.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969.  He was born in 1946.

This case was brought on appeal to the Board of Veterans' 
Appeals (Board) from June 2003 and July 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah. 

In December 2003, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. 

The case was remanded for additional development by the Board 
in June 2004, and again in April 2005.

In a decision in October 2005, the Board denied entitlement 
to the then sole certified appellate issue, entitlement to 
"an increased rating for residual scarring from a shell 
fragment wound involving the right thigh, left forearm, and a 
right thumb laceration, currently rated as 10 percent 
disabling".

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court). 

In an August 2006 order, the Court granted the litigation 
parties' Joint Motion to vacate and remand the Board's 
decision.  Specifically, the Court directed that, in re-
adjudicating the Veteran's claims for higher evaluations, the 
Board should consider whether separate compensable ratings 
are warranted for symptomatic scars, and the extent to which 
one or more compensable ratings are assignable based on 
muscle injury in addition to symptomatic scarring.


In November 2006, the Board remanded the case for 
consideration of the above directives.

In subsequent rating actions in March 2009, the RO effected 
the following actions: service connection for muscle group 
injury of the posterior and anterior of the left thigh with 
retained metallic fragments was granted, with the assignment 
of an evaluation of 30 percent disabling from May 28, 1991; 
service connection was granted for scar of the left thigh, 
with the assignment of an evaluation of 10 percent from 
February 1, 1991; service connection for scar of the right 
thigh was granted, with the assignment of an evaluation of 10 
percent effective December 27, 2006; service connection for a 
laceration scar of the right thumb was granted, with the 
assignment of a 0 percent (noncompensable) rating from 
December 27, 2006; service connection for muscle group injury 
to the left elbow was granted, with the assignment of a 
noncompensable evaluation from May 12, 2005; and service 
connection for muscle group injury of the right thigh was 
granted, with the assignment of a noncompensable evaluation 
from December 27, 2006.

Service connection is also now in effect for type II diabetes 
mellitus rated as 20 percent disabling; shell fragment 
wounds, left thigh with fascial fenestrations and cutaneous 
nerve injury, rated as 10 percent disabling; diabetic 
neuropathy, right lower extremity, rated as 10 percent 
disabling; diabetic neuropathy, left lower extremity, rated 
as 10 percent disabling; scars, residuals of shell fragment 
wound of the left forearm, evaluated as 10 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
upper extremity, evaluated as 10 percent disabling; 
impotence, rated as noncompensably disabling; and muscle 
group injury to the left elbow and muscle group injury to the 
right thigh, each rated as noncompensably disabling.  In 
addition, special monthly compensation has been in effect for 
loss of use of a creative organ since April 8, 2003.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran's claim as delineated by the Court with regard to the 
pending appellate issues was satisfied.  


CONCLUSION OF LAW

Due to adjudicative actions while the case was in pending 
appellate status on remand, the Board has no further 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The adjudicative history of this case has been discussed 
above.  In summary, the Court returned the case and the Board 
accordingly remanded the case on which the issues were then  
entitlement to "an increased rating for residual scarring 
from a shell fragment wound involving the right thigh, left 
forearm, and a right thumb laceration, currently rated as 10 
percent disabling", for consideration as to whether separate 
compensable ratings are warranted for symptomatic scars, and 
the extent to which one or more compensable ratings are 
assignable based on muscle injury in addition to symptomatic 
scarring.  In essence, this placed focus on the possibility 
of separate grants of service connection for the scars and 
the damage to muscle groups.

After development of the case, in a rating action in March 
2009, service connection for muscle group injury of the 
posterior and anterior of the left thigh with retained 
metallic fragments was granted with the assignment of an 
evaluation of 30 percent disabling from May 28, 1991; service 
connection was granted for scar of the left thigh, with the 
assignment of an evaluation of 10 percent from February 1, 
1991; service connection for scar of the right thigh was 
granted with the assignment of an evaluation of 10 percent 
effective December 27, 2006; service connection for a 
laceration scar of the right thumb was granted with the 
assignment of a 

noncompensable rating from December 27, 2006; service 
connection for muscle group injury to the left elbow was 
granted with the assignment of a noncompensable evaluation 
from May 12, 2005; and service connection for muscle group 
injury of the right thigh was granted with the assignment of 
a noncompensable evaluation from December 27, 2006.  Other 
than the rating action which showed the issues as herein 
stated, and the decision making the grants as herein shown, 
there was no discussion of remaining claims for any 
disabilities.  And it is noted that the rating action 
specifically noted that the actions taken therein constituted 
a full grant with regard to the then pending [appellate] 
issues.     

Since the action required by the Court mandate and most 
recent Board remand has been completed and has satisfied the 
pending appellate issues, this appeal on the merits has thus 
become moot and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, and as is the case in any 
such comparable intervening action, the Board intimates no 
opinion as to the merits of any new claim brought by the 
Veteran as to the ratings assigned for the newly service 
connected facets of his service-related disabilities.  
38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


